 Case 2:21-cv-00027-JLB-NPM Document 8 Filed 02/23/21 Page 1 of 4 PageID 39




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

In the Matter of the Complaint for
Exoneration from or Limitation of
Liability      by      MATHORSI
BUSINESS CORP., d/b/a Rainboat
Boat Rentals, as owner of the 2018
23’ Regal motorvessel, bearing Hull
Identification                 No.
RGMDC189B818,
                                                    Case No. 2:21-cv-27-JLB-NPM
      Petitioner.                                         IN ADMIRALTY

                                        /

    ORDER APPROVING AD INTERIM STIPULATION OF VALUE,
   DIRECTING ISSUANCE OF NOTICES, AND RESTRAINING SUITS

       A Complaint has been filed herein on January 11, 2021, by MATHORSI

BUSINESS CORP., d/b/a Rainboat Boat Rentals, for Exoneration from or

Limitation of Liability regarding a 2018 23’ Regal motor vessel, bearing Hull

Identification No. RGMDC189B818, pursuant to 46 U.S.C. §30505 et seq. and

Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of

the Federal Rules of Civil Procedure, for any damages or injuries resulting from

an incident occurring on or about July 6, 2020 on the navigable waters near Cape

Coral, Florida.

      The Complaint alleges the value of Petitioner’s interest in the said vessel does

not exceed $50,000.00, and the Petitioner claims there is no pending freight. The
 Case 2:21-cv-00027-JLB-NPM Document 8 Filed 02/23/21 Page 2 of 4 PageID 40




Petitioner has deposited with the Court an Ad Interim Stipulation of Value as

security for the benefit of Claimants, dated January 11, 2021, in the amount of

$50,000.00 plus interest at six percent (6%) per annum from July 6, 2020.

      Accordingly, it is ORDERED:

      1.      The above-described Ad Interim Stipulation, deposited by Petitioner

with the Court for the benefit of Claimants, in the sum of $50,000.00, as security

for the amount or value of the Petitioner’s interest in the aforesaid vessel is hereby

approved.

      2.      This Court, upon motion, shall cause due appraisement of such value

and may thereupon order the said security increased or reduced if it finds the

amount thereof insufficient or excessive; and, upon demand, the Court may

similarly order such increase or reduction if it finds that such an order is necessary

to carry out the provisions of 46 U.S.C. §30505, as amended, in respected of loss

of life or bodily injury.

       3.     A notice shall be issued by the Clerk of this Court and served by

Petitioners to all persons asserting claims with respect to which the Complaint

seeks exoneration or limitation admonishing them to file their respective claims

with the Clerk of this Court in writing, and to serve on the attorneys for the

Petitioner a copy thereof on or before April 20, 2021, or be defaulted, and that if

any claimant desires to contest either the right to exoneration from or the right to




                                           2
Case 2:21-cv-00027-JLB-NPM Document 8 Filed 02/23/21 Page 3 of 4 PageID 41




limitation of liability, he or she shall file and serve on the attorneys for Petitioner

an answer to the Complaint on or before the said date, unless his or her claim has

included an answer to the Complaint, so designated, or be defaulted.

      4.     The aforesaid notice shall be published in an approved newspaper as

specified in the Admiralty and Practice Manual 6(a), once a week for four

successive weeks prior to the date fixed for the filing of claims, as provided by

Rule F; and copies of the notice shall also be mailed in accordance with Rule F.

      5.     The further prosecution of any and all actions, suits and proceedings

already commenced and the commencement or prosecution thereafter of any and

all suits, actions, or proceedings, of any nature and description whatsoever in any

jurisdiction, and the taking of any steps and the making of any motion in such

actions, suits, or proceedings against the Petitioner, as aforesaid, or against the

2018 23’ Regal motorvessel, bearing Hull Identification No. RGMDC189B818, or

against any property of the Petitioner except in this action, to recover damages for

or in respect of any damages, injuries, or fatalities caused by or resulting from the

accident of the aforesaid vessel as alleged in the Complaint, be and they hereby

are, restrained, stayed, and enjoined until the hearing and determination of this

action.

      6.     Service of this Order as a restraining order may be made through the

Post Office by mailing a conformed copy thereof to the person or persons to be




                                           3
Case 2:21-cv-00027-JLB-NPM Document 8 Filed 02/23/21 Page 4 of 4 PageID 42




restrained, or to their respective attorneys, or alternatively, by hand.

     DONE and ORDERED in Fort Myers, Florida on February 23, 2021.




                                          4
